Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
	This communication is in response to the amendment filed 7/1/2022. Claims 1, 8, 9, 11, 12, 14-17, and 26 have been amended. Claims 1, 2, 4-19, and 21-27 remain pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 2, 4-19, and 21-27 under 35 USC 101 have been fully considered but are not persuasive. 
Applicant argues starting on page 10 that the claims are not directed to an abstract idea, and asserts that the claims instead “reflect the organizing and communications of distinct devices, as opposed to the alleged method of organizing human activity,” that “the issues involve analysis of computer communications, particularly communications over the Internet and changes to that communication,” and that “there is a technical problem related to data analysis of communications on the Internet that must be ascertained during this very brief window.” Examiner respectfully disagrees. 
Examiner first notes that the question of whether a claim is directed to an abstract idea is addressed under Step 2A Prong 2, where the question of whether a claim recites an abstract idea is addressed first under Step 2A Prong 1. Initially addressing Step 2A Prong 1, whether the claims recite an abstract idea is determined based on whether the claims recite limitations which fall within the scope of one of the categories of abstract idea. The current rejection of the claims lists the limitations within each of the claims that are considered to fall within the abstract idea, and provides an explanation of why those limitations are considered to fall within the scope of a method of organizing human activity. Whether the claims also recite computer elements such as computing devices or networks such as the internet does not prevent a claim from reciting an abstract idea under Step 2A Prong 1 if the claim recites limitations which fall within the scope of an categories of abstract idea. Examiner therefore maintains that the claims recite an abstract idea under Step 2A Prong 1.
Under Step 2A Prong 2, the current rejection addresses each of the additional elements both individually and in the context of the claim as a whole. Whether the claims involve analysis of computer communications over the Internet or “involves” a technical problem does not on its own establish that the additional elements within the claims integrate the abstract idea into a practical application.
Applicant further asserts that the rejection “provides no discussion which reflects that an analysis looking to all limitations of the claims as an ordered combination has been performed.” Examiner respectfully disagrees. Step 2A Prong 2 addresses each additional limitation within the claims and its role within the claims as a whole, and addresses why each additional limitation does not integrate the abstract idea into a practical application. For example, the rejection explains why the user device and supervisor device are construed as general-purpose computing devices based on paragraphs 30 and 37, and explains that, in the context of the claims as a whole, these devices are only used to receive information from users and provide outputs to users. The additional elements are not merely addressed in isolation without consideration of their functionality within the claim as a whole.
Applicant asserts starting on page 13 that the claims “do not claim an end result, but rather claim only a limited and specific apparatus or method for achieving the claimed result, hence are not directed to an abstract idea.” Examiner respectfully disagrees. While merely claiming an end result may support a conclusion that a claim is directed to an abstract idea, reciting how the end result is achieved does not itself establish that a claim is not directed to an abstract idea. The standard for determining whether a claim is directed to an abstract idea under Step 2A Prong 2 is whether the claim recites additional elements which integrate the abstract idea into a practical application. The present rejection under 35 USC 101 addresses each of the additional elements in the context of their respective functions within the claims and explains why each additional element only amounts to mere instructions to implement the functions of the abstract idea using computer elements as tools. 

Applicant argues starting on page 14 that the claims recite significantly more than an abstract idea because “general purpose computer components were not added post-hoc to a fundamental economic practice or mathematical equation…Rather the claims are directed to a specific implementation of a solution to a problem.” Applicant asserts that 
“[t]he present claims are directed to systems and methods for predicting the incidence of a disease or disorder using data collected by OLSC-DT and multiple user devices using a plurality of rules and algorithms generated by the server, as well as computer-modeling and processing. This is a complex process in which multiple data from multiple sources (e.g., devices) must be analyzed to create orthogonal symbols using feature construction algorithms, time series models from these newly created orthogonal symbols, and generate a temporal/geographical alert using application of new and historical illness data of a new occurrence of a disease or incidence.”

Examiner respectfully disagrees. 
Initially, Examiner notes that being directed to a “specific implementation to a solution to a problem” does not, on its own, establish that a claim amounts to significantly more than a recited abstract idea. Asserting that a particular process is complex likewise does not establish that a claim amounts to significantly more than a recited abstract idea. While the claims recite processing data to construct “orthogonal symbols representative of at least one illness,” i.e. a set of mathematically orthogonal variables (see paragraph 34 of the specification), and time series models from the orthogonal symbols, these are data processing steps that fall within the scope of the abstract idea. The additional elements within the claims related to these limitations such as the server and processor, are merely used as tools to implement these mathematical steps.
Furthermore, Examiner respectfully disagrees with Applicant’s assertion that data from multiple sources cannot be collected and analyzed to create models and symbols relating to the detection and prediction of outbreaks without the help of computer technology. While computer elements are used to implement data collection and analysis functions, these steps do not inherently exist only in the realm of computer technology.

Applicant further cites to Example 42 from the published Subject-Matter Eligibility Examples, arguing that the present claims are analogous to claim 1 from that example. Applicant asserts that “Analogous to the PTO’s example claim… the claims solve the problems arriving the in [sic] realm of detection of an outbreak or incidence using Internet-based interactions from disparate user devices, and, in particular, to accurately predict an outbreak prior to a change in public interaction with the Internet.” Examiner respectfully disagrees. Claim 1 in Example 42 was not found to integrate the abstract idea into a practical application merely because the claim solved a problem arising in a specific technical area. Example 42 states that the additional elements in Claim 1 integrated the recited method of organizing human activity into a practical application because they constituted an improvement over prior art systems based on the real-time standardization of the format of shared data. The 2019 Revised Patent Subject Matter Eligibility Guidance states on page 55 that “an additional element [that] reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” may indicate that the additional element integrates an exception into a practical application. While Paragraphs 4 and 6 of the instant specification describe particular types of prior disease surveillance systems, Applicant does not explain what additional element or combination of additional elements reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. Applicant only provides a broad characterization of the claims as providing “an automated system that analyzes Internet traffic from multiple different devices to evaluate events in (near) real-time; discriminate meaningful information from background noise with adequate sensitivity to provide useful early detection; provide geographical and temporal characteristics of an event… and communicate a geographical and temporal alert to a supervisor device via a distributed computer network.” It is not clear from this what additional element is being asserted as providing a technological improvement.
With respect to prior systems for active surveillance of Internet traffic, Examiner also notes that paragraph 5 of Applicant’s specification states that: 
“A substantial number of active surveillance systems have been developed. Some of these systems exploit search engines such as Google and Yahoo. The Internet, more specifically social media, is growing as a resource to gain advice or chat about health conditions. Microblogging sites like Twitter and Facebook or search engines such as Google collect random entries about conditions affecting its users.” (emphasis added).

Applicant lastly asserts starting on page 18 that Diamond v. Diehr “demonstrates… that the "significantly more" requirement need not require much more than the input of data and performance of repeated calculations of that data by a computer to transform a patent ineligible abstract idea into a patent eligible application of that idea,” citing to Example 25 in the July 2105 Examples. Examiner respectfully disagrees. The decision in Diehr did not broadly establish that the input of data and performance of repeated calculations by a computer transforms an abstract idea into patent-eligible subject matter. Initially, the abstract idea at issue in Diehr was a mathematical formula, whereas the abstract idea at issue in the present case is a method of organizing human activity. The decision in Diehr turned on the use of the equation to control the opening of the rubber mold, not merely the repeated calculation of data. Example 25 cited by Applicant states that “[s]ome of the additional elements/steps, such as accessing a database and using a computer to perform calculations and comparisons, are routine computer activities or generic functions performed by a computer that taken alone do not add significantly more to the process instructions in the claim.” The present claims, in contrast to those in Diehr, do not incorporate an additional element which implements the judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
The rejection of claims 1, 2, 4-19, and 21-27 under 35 USC 101 is maintained.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claims 2 and 4 recite “the server according to claim 1,” where claim 1 recites a “server computer” and other claims depending from claim 1 recite “the server computer according to claim 1.” Examiner requests that Applicant maintain consistent terminology when referencing preceding claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-19, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, and 4-10 are drawn to a system, claims 11-19 and 21-25 are drawn to a method, and claims 26 and 27 are drawn to a non-transitory computer readable medium, each of which is within the four statutory categories. 

Step 2A(1)
Claim 1 recites, in relevant part, performing the steps of:
receiving a plurality of structured symptom datasets in response to a corresponding plurality of symptom queries initiated by one or more persons inquiring about symptoms of an illness;
producing a multivariate dataset representing relevant symptom counts with temporal and geographical characteristics from the plurality of structured symptom datasets;
processing the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness;
creating a time series model for the at least one illness based on the orthogonal symbols and historical illness incidence data associated with the at least one illness;
applying the time series model to orthogonal symbols constructed from new illness incidence data associated with persons inquiring about symptoms of the at least one illness to predict a future incidence of the at least one illness;
communicating an alert as to the at least one of the geographical or temporal characteristic of the at least one illness in response to the application of the time series model to the new illness incidence data.

These functions fall within the scope of a method of organizing human activity and therefore fall within the scope of an abstract idea. Fundamentally the process is that of monitoring public health by collecting symptom data from the public and analyzing that data based on historical illness data to generate geographical or temporal alerts of detected illnesses. Monitoring public health and tracking illnesses based on the symptoms of individuals is a long-standing practice performed by monitoring agencies, healthcare practitioners, and other groups.

Independent claims 11 and 26 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1, 11, and 26 each recite the additional elements of a) at least one user device recited as providing the symptom queries, b) an on-line symptom checking diagnostic tool (OLSC-DT) recited as generating the structured symptom datasets and providing them to the server, c) a supervisor device recited as receiving the alert, and d) a distributed computer network recited as transmitting data such as the symptom queries from the user device to the communication interface, transmitting the structured symptom datasets from the OLSC-DT to the server, and transmitting the alert to the supervisor device.

Claim 1 additionally recites a) at least one processor recited as performing the subsequent data processing functions and an associated memory, and b) a communication interface recited as receiving the plurality of structured symptom datasets from the OLSC-DT.

Claim 11 additionally recites a server computer recited as receiving the structured symptom datasets and performing the subsequent data processing functions such as processing the plurality of structured symptom datasets.

Claim 26 additionally recites a non-transitory computer readable medium recited as storing instructions and a processor-controlled server recited as executing the instructions, receiving the structured symptom datasets, and performing subsequent data processing steps such as processing the multivariate dataset to create the orthogonal symbols and applying the time series model to the orthogonal symbols. 

Paragraphs 28 and 29 describe the online symptom checking diagnostic tool as any of multiple web pages which collect symptom and health data from users.

Paragraphs 31, 32, and 36 of the specification describe a server, a processor, a memory, and an input/output module as generic computer elements used to perform respective functions such as data processing, data storage, and communication over a network. Paragraph 35 similarly describes the network as any of a number of network types such as the Internet or a LAN, and as using Ethernet, WiFi, or other protocols. These elements are therefore each given their broadest reasonable interpretation as generic computing devices.

Paragraph 30 describes a “supervisor” as using a predictive model terminal, which is construed as the “supervisor device.” Paragraph 37 further describes both a third-party user terminal, i.e. a user device, and the predictive model terminal as generic computers such as a laptop, palmtop computer, PDA, or tablet computer. The user device and supervisor device are therefore each given their broadest reasonable interpretation as a generic computing device.

The use of each of these elements to perform their respective functions within the claims only amounts to instructions to implement the abstract idea using computer elements as tools. The online symptom checking diagnostic tool is only broadly recited as providing the symptom data, the processor merely performs data processing functions within the abstract idea such as producing the multivariate dataset, the network is merely used to transmit data, and the user and supervisor devices are only used to receive and transmit information to users. These elements are therefore not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 11, and 26 only recite the processor, memory, communication interface, on-line symptom checking diagnostic tool, user device, supervisor device, computer network, non-transitory computer readable medium, and server as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2 and 14 recite wherein the at least one geographical or temporal characteristic is selected from the group comprising a geographic center of the at least one illness, a speed of the spread of the at least one illness, specific causes of the at least one illness, a size of the at least one illness, a severity of the at least one illness, or a microbiologic etiology of the at least one illness. These limitations fall within the scope of the abstract idea as set out above. 

Claim 4 recites wherein the new illness incidence data is generated by one or more sentinel providers. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites the new illness incidence data as accessible to the at least one processor via the communication interface. As explained above with respect to claim 1, the processor and communication interface only amount to instructions to implement the functions using computer elements as tools. In this case the at least one processor and communication interface are merely recited as in communication and able to receive the illness incidence data. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claims 5 and 13 recite wherein the historical illness data includes past weekly illness incidence data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 6 recites performing a principal component analysis (PCA) in conjunction with using the feature construction algorithm. These limitations fall within the scope of the abstract idea as set out above. 
Claim 6 additionally recites the processor as performing the principal component analysis. As explained above with respect to claim 1, the processor only amounts to instructions to implement the functions using computer elements as tools. In this case the processor is merely recited as a tool for performing the principal component analysis calculations. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claim 7 recites wherein the plurality of structured datasets are received prior to a change in public interaction with the distributed computer network. These limitations fall within the scope of the abstract idea as set out above. Examiner notes that the recitation of the distributed computer network in the above limitation is construed as falling within the scope of the abstract idea because it is not recited as an element performing a particular function within the abstract idea, and is only recited as part of a description of a point in time.

Claim 8 recites wherein the change in public interaction with the distributed computer network corresponds to user interaction with the distributed computer network following public knowledge of the illness. These limitations fall within the scope of the abstract idea as set out above. Examiner notes that the recitation of the distributed computer network in the above limitation is construed as falling within the scope of the abstract idea because, as explained above with respect to claim 7, it is not recited as an element performing a particular function within the abstract idea, and is only recited as part of a description of a point in time. No information is positively recited as received, transmitted over, or received from the distributed computer network. 

Claim 9 recites receiving filter selections from a supervisor, the filter selections being associated with control of at least one of the processing of the plurality of structured symptom datasets, the processing of the multivariate dataset, and the creating of the time series model. These limitations fall within the scope of the abstract idea as set out above. 
Claim 9 additionally recites the at least one processor as receiving the filter selections, a supervisor device and the communication interface as sending the filter selections, and the processor as being controlled during processing of the datasets and time series model.
As cited above, paragraph 30 describes a predictive model terminal, i.e. a supervisor device, which receives the filters, and paragraph 37 describes the predictive model terminal as a generic computing device. 
The use of the processor, supervisor device, and communication interface only amount to instructions to implement the functions using computer elements as tools based on the analysis set out above with respect to claim 1. In this case the processor is merely recited as a tool for receiving the filter data and being controlled during performance of the data processing functions. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claims 10 and 15 additionally recite wherein the at least one user device is selected from the group comprising a desktop computer, a laptop computer, a palmtop computer, a portable digital assistant (PDA), a server computer, a cellular telephone, or a tablet computer.
As noted above, paragraph 37 describes the user device as any of a number of generic computing devices including those recited in claims 10 and 15. The use of a generic computing device as the user device only amounts to instructions to implement the functions of the abstract idea using computer elements as tools based on the analysis set out above with respect to claim 1.

Claim 12 recites wherein the new illness incidence data is generated by one or more sentinel providers. These limitations fall within the scope of the abstract idea as set out above. 
Claim 12 additionally recites the new illness incidence data as accessible to the at least one processor via the communication interface. As explained above with respect to claim 1, the server and communication interface only amount to instructions to implement the functions using computer elements as tools. In this case the server and communication interface are merely recited as in communication and able to receive the illness incidence data. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claim 16 recites performing a principal component analysis (PCA) in conjunction with using the feature construction algorithm. These limitations fall within the scope of the abstract idea as set out above. 

Claim 17 recites receiving filter selections from a supervisor, the filter selections being associated with control of at least one of the processing of the plurality of structured symptom datasets, the processing of the multivariate dataset, and the creating of the time series model. These limitations fall within the scope of the abstract idea as set out above.
Claim 17 additionally recites the server computer as receiving the filter selections, a supervisor device and the communication interface as sending the filter selections, and the server computer as being controlled during processing of the datasets and time series model.
Paragraph 30 describes a predictive model terminal, i.e. a supervisor device, which receives the filters, and paragraph 37 describes the predictive model terminal as a generic computing device. 
The use of the server computer, supervisor device, and communication interface only amount to instructions to implement the functions using computer elements as tools based on the analysis set out above with respect to claim 1. In this case the server computer is merely recited as a tool for receiving the filter data and being controlled during performance of the data processing functions. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claim 18 recites filtering the medically-relevant symptom count to create subsets of the multivariate dataset based on previously indicated symptoms associated with at least one previously indicated illness; wherein the processing of the multivariate dataset is performed on the subsets of the multivariate dataset. These limitations fall within the scope of the abstract idea as set out above.

Claim 19 recites adjusting a time step lag in the time series model prior to predicting the future incidence of the at least one illness to account for reporting lags in the historical illness incidence data. These limitations fall within the scope of the abstract idea as set out above.

Claim 21 recites wherein epidemiological modeling is used to produce a simulated ill population and representative OLSC-DT queries are produced for the simulated ill population. These limitations fall within the scope of the abstract idea as set out above.

Claim 22 recites wherein the plurality of structured symptom datasets are received in response to the representative OLSC-DT queries produced for the simulated ill population. These limitations fall within the scope of the abstract idea as set out above.
Claim 22 additionally recites the server computer as receiving the plurality of structured symptom datasets and the DLSC-DT as generating the structured symptom datasets.
As noted above, paragraphs 28 and 29 describe the online symptom checking diagnostic tool as any of multiple web pages which collect symptom and health data from users.
The use of the server to receive the structured symptom datasets and the DLSC-DT to generate them only amounts to instructions to implement the abstract idea using computer elements as tools. For example, the online symptom checking diagnostic tool is only broadly recited as providing the symptom data. These elements therefore are not sufficient to integrate the abstract idea into a practical application, or to amount to significantly more.

Claim 23 recites wherein the producing comprises: performing principal component analysis (PCA) on the medically-relevant symptom counts includes symptom counts for: (1) Body aches, (2) chills, (3) cough, (4) diarrhea, (5) difficulty breathing through nose, (6) fatigue, (7) fever, (8) headache, (9) headache, (10)joint ache, (11) nausea or vomiting, (12) runny nose, (13) shaking chills, and (14) sore throat. These limitations fall within the scope of the abstract idea as set out above.

The above elements, considered individually and in combination, therefore do not integrate the abstract idea into a practical application, or to amount to significantly more because they only amount to mere instructions to implement the abstract idea using computers as tools.
Claims 1, 2, 4-19, and 21-27 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The previous rejection of claims 8, 12, 14-18, 26, and 27 under 35 USC 112(b) is withdrawn based on the amendment filed 7/1/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-19, and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,430,904 in view of Kass-Hout et al (US Patent Application Publication 2012/0284039), as well as claims 1-22 of U.S. Patent No. 10,332,637 in view of Kass-Hout et al (US Patent Application Publication 2012/0284039). 

The following limitations of claims 1, 11, and 26 are taught by claim 1 of US 10,430,904:

Independent claims 1, 11, & 26 
Claim 1 US Patent 10430904
1. A server computer for predicting the incidence of a disease or disorder, including: at least one processor and associated memory; and 
1. A server computer for predicting the incidence of a disease or disorder, including: at least one processor and associated memory; and
a communication interface configured to receive a plurality of structured symptom datasets generated by an on-line symptom checking diagnostic tool (OLSC-DT) in response to a corresponding plurality of symptom queries received from at least one user device over a distributed computer network initiated by one or more persons inquiring about symptoms of an illness, the plurality of structured symptom datasets received by the server computer from the OLSC-DT via the distributed computer network; 

a communication interface configured to receive a plurality of structured symptom datasets generated by an on-line symptom checking diagnostic tool (OLSC-DT) in response to a corresponding plurality of symptom queries initiated by one or more persons inquiring about symptoms of illness from at least one user device over a distributed computer network, the plurality of structured symptom datasets received prior to a change in public interaction with the distributed computer network;
wherein the at least one processor is configured to produce a multivariate dataset representing relevant symptom counts with temporal and geographical characteristics from the plurality of structured symptom datasets received from the OLSC-DT over the distributed computer network; 

wherein the at least one process is configured to process the plurality of structured symptom datasets using a dataset algorithm to produce a multivariate dataset representing relevant symptom counts with geographical and temporal characteristics;
wherein the at least one processor is configured to process the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness; 

wherein the at least one processor is configured to process the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness;
wherein the at least one processor is configured to create a time series model for the at least one illness based on the orthogonal symbols and historical illness incidence data associated with the at least one illness; 

wherein the at least one processor is configured to create a time series model for the at least one illness based on the orthogonal symbols and historical illness incidence data associated with the at least one illness, the historical illness incidence data having been generated by at least one sentinel provider and being accessible to the at least one processor via the communication interface;
wherein the at least one processor is configured to apply the time series model to orthogonal symbols constructed from new illness incidence data associated with persons inquiring about symptoms of the at least one illness to predict a future incidence of the at least one illness; and 

wherein the at least one processor is configured to apply the time series model to new illness incidence data associated with the at least one illness to predict a future incidence of the at least one illness, the new illness incidence data having been generated by one or more sentinel providers and being accessible to the at least one processor via the communication interface; and
wherein the at least one processor is configured to output an alert as to the at least one of the geographical or temporal characteristic of the at least one illness in response to the application of the time series model to the new illness incidence data.

wherein the at least one processor is configured to output a geographical and temporal alert of the at least one illness in response to the application of the time series model to the new illness incidence data.



	Claim 1 of US 10,430,904 does not recite communicating the alert to a supervisor device via the distributed computer network. However, Kass-Hout teaches that it would have been obvious to one of ordinary skill in the art at the time of invention to communicate an alert about geographical or temporal characteristics of an illness incidence to a supervisor device via a computer network (Figures 2 and 5A, [42], [52], [64], [73], and [85] describe a public health monitoring system which issues a public health alert to monitoring organizations if it detects a potential disease outbreak).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include communicating the alert to a supervisor device via the distributed computer network as taught by Kass-Hout in claim 1 of US 10,430,904 since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case claim 1 of US 10,430,904 already recites a distributed computer network as well as outputting the alert, and communicating the alert to a supervisor using that distributed computer network as taught by Kass-Hout would serve that same function in claim 1 of US 10,430,904, making the results predictable to one of ordinary skill in the art (MPEP 2143).

	
The following limitations of claims 1, 11, and 26 are taught by claim 1 of US 10,332,637:
Independent claims 1, 11, & 26
Claim 1 US Patent 10332637
1. A server computer for predicting the incidence of a disease or disorder, including: at least one processor and associated memory; and 
1. A server computer for predicting the incidence of a disease or disorder, including: at least one processor and associated memory; and
a communication interface configured to receive a plurality of structured symptom datasets generated by an on-line symptom checking diagnostic tool (OLSC-DT) in response to a corresponding plurality of symptom queries received from at least one user device over a distributed computer network initiated by one or more persons inquiring about symptoms of an illness, the plurality of structured symptom datasets received by the server computer from the OLSC-DT via the distributed computer network; 

a communication interface configured to receive a plurality of structured symptom datasets generated by web-based symptom checker in response to a corresponding plurality of symptom queries initiated by one or more persons inquiring about symptoms of illness from at least one user device over a distributed computer network, the plurality of structured symptom datasets received by the server computer from the web-based symptom checker via the distributed computer network, and the plurality of structured symptom datasets received prior to a change in public interaction with the distributed computer network;
wherein the at least one processor is configured to produce a multivariate dataset representing relevant symptom counts with temporal and geographical characteristics from the plurality of structured symptom datasets received from the OLSC-DT over the distributed computer network; 

wherein the at least one processor is configured to process the plurality of structured symptom datasets using a
dataset algorithm to produce a multivariate dataset from the plurality of structured datasets representing medically-relevant symptom counts with geographical
and temporal characteristics;
wherein the at least one processor is configured to process the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness; 

wherein the at least one processor is configured to process the subsets of the multivariate dataset using a feature construction algorithm to create orthogonal symbols representative of at least one illness;
wherein the at least one processor is configured to create a time series model for the at least one illness based on the orthogonal symbols and historical illness incidence data associated with the at least one illness; 

wherein the at least one processor is configured to create a time series model for the at least one illness based on the orthogonal symbols and historical illness incidence data associated with the at least one illness, the historical illness incidence data having been generated by at least one sentinel provider and being accessible to the at least one processor via the communication interface;
wherein the at least one processor is configured to apply the time series model to orthogonal symbols constructed from new illness incidence data associated with persons inquiring about symptoms of the at least one illness to predict a future incidence of the at least one illness; and 

wherein the at least one processor is configured to apply the time series model to new illness incidence data associated with the at least one illness to predict a future incidence of the at least one illness, the new illness incidence data having been generated by one or more sentinel providers and being accessible to the at least one processor via the communication interface; and
wherein the at least one processor is configured to output an alert as to the at least one of the geographical or temporal characteristic of the at least one illness in response to the application of the time series model to the new illness incidence data.

wherein the at least one processor is configured to output a geographical and temporal early warning of the at least one illness in response to the application of the time series model to the new illness incidence data.



Claim 1 of US 10,332,637 does not recite communicating the alert to a supervisor device via the distributed computer network. However, Kass-Hout teaches that it would have been obvious to one of ordinary skill in the art at the time of invention to communicate an alert about geographical or temporal characteristics of an illness incidence to a supervisor device via a computer network (Figures 2 and 5A, [42], [52], [64], [73], and [85] describe a public health monitoring system which issues a public health alert to monitoring organizations if it detects a potential disease outbreak).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include communicating the alert to a supervisor device via the distributed computer network as taught by Kass-Hout in claim 1 of US 10,332,637 since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case claim 1 of US 10,332,637 already recites a distributed computer network as well as outputting the alert, and communicating the alert to a supervisor using that distributed computer network as taught by Kass-Hout would serve that same function in claim 1 of US 10,332,637, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626